Exhibit 21.1 Subsidiaries of the Registrant Subsidiary Jurisdiction Ownership Hwareh.com, Inc. Delaware 100% owned by HealthWarehouse.com, Inc. Hocks.com, Inc. Ohio 100% owned by HealthWarehouse.com, Inc. Ion Networks Holding N.V. Belgium 799 shares are owned by HealthWarehouse.com, Inc. One share is owned by Stephen Gray, the Company’s former CEO. Ion Networks, N.V. Belgium 513 shares are owned by Ion Networks Holding N.V. One share is owned by Stephen Gray, the Company’s former CEO. Ion Networks Holding N.V. and Ion Networks N.V. are both non-operating, inactive entities. Page 1 of 1
